Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 14, 2013, by and among Frank’s International N.V., a limited
liability company organized and existing under the laws of the laws of the
Netherlands (naamloze vennootschap) (the “Company”), Mosing Holdings LLC, a
Delaware limited liability company (“Mosing Holdings”), and FWW B.V., a private
limited liability company organized and existing under the laws of The
Netherlands (besloten vennootschap) (“FWW”) (each a “Party” and collectively,
the “Parties”).

W I T N E S S E T H:

WHEREAS, in connection with, and in consideration of, the transactions
contemplated by the Company’s Registration Statement on Form S-1, (File
No. 333-188536) initially filed with the Commission (as hereinafter defined) on
May 10, 2013 and declared effective by the Commission under the Securities Act
(as hereinafter defined) on August 8, 2013, the Holders (as hereinafter defined)
have requested, and the Company has agreed to provide, registration rights with
respect to the Registrable Securities (as hereinafter defined), as set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

  Section 1. Definitions

Unless otherwise defined herein, as used in this Agreement, the following terms
have the following meanings:

“Automatic Shelf Registration Statement” means a registration statement filed on
Form S-3 (or successor form or other appropriate form under the Securities Act)
by a WKSI pursuant to General Instruction I.D. or I.C. (or other successor or
appropriate instruction) of such forms, respectively.

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York, New York are authorized or obligated by law to close.

“Capital Stock” means the Common Stock and Preferred Stock.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock, par value €0.01 per share, of the Company
(or successor entity), together with each class of security into which such
common stock may be converted or for which such common stock may be exercised or
exchanged.

“Entity” means any corporation, limited liability company, general partnership,
limited partnership, venture, trust, business trust, unincorporated association,
estate or other entity.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“FICV Portions” has the meaning set forth in the Registration Statement on Form
S-1 (File No. 333-188536).

“Governmental Authority” means any United States, foreign, supra-national,
federal, state, provincial, local or self-regulatory governmental, regulatory or
administrative authority, agency, division, body, organization or commission or
any judicial or arbitral body.

“Holder” means any Party owning Registrable Securities.

“Initiating Holder(s)” has the meaning set forth in Section 2(a).

“FWW” has the meaning set forth in the preamble.

“Mosing Holdings” has the meaning set forth in the preamble.

“Party” has the meaning set forth in the preamble.

“Person” means any individual or Entity.

“Preferred Stock” means the Series A preferred stock, par value €0.01 per share,
of the Company (or successor entity).

“Prospectus” has the meaning set forth in Section 5(a).

“Registering Stockholder” means any Holder of Registrable Securities giving the
Company a notice pursuant to Section 2 or Section 3 hereof requesting that the
Registrable Securities owned by it be included in a proposed registration.

“Registrable Securities” means any shares of Common Stock held by the Holders
from time to time, including any shares of Common Stock issuable upon exchange
of FICV Portions or conversion of Preferred Stock (even if such exchange or
conversion shall not have yet occurred), other than shares of Common Stock
(a) sold by a Holder in a transaction in which the Holder’s rights under this
Agreement are not assigned, (b) sold pursuant to an effective registration
statement under the Securities Act, (c) sold in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act
(including transactions under Rule 144, or a successor thereto, promulgated
under the Securities Act) so that all transfer restrictions and restrictive
legends with respect thereto, if any, are removed upon the consummation of such
sale, or (d) that can be publicly sold by the Holder in question without
limitations on the manner of such sale and without volume limitations pursuant
to Rule 144, or a successor thereto.

“Registration Expenses” means, except for Selling Expenses (as hereinafter
defined), all expenses incurred by the Company in effecting any registration
pursuant to this Agreement, including all registration, qualification and filing
fees, printing expenses, escrow fees, fees and disbursements of counsel for the
Company, blue sky fees and expenses, the expense of any special audits incident
to or required by any such registration and the reasonable fees and
disbursements of one special legal counsel to represent all of the Holders
together.

 

2



--------------------------------------------------------------------------------

“Registration Statement” has the meaning set forth in Section 5(a).

“Rule 144” has the meaning set forth in Section 8.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” means all underwriting discounts and selling commissions
applicable to the securities sold in a transaction or transactions registered on
behalf of the Holders.

“Shelf Registration Statement” shall mean a registration statement of the
Company filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the Commission) covering the Registrable Securities,
as applicable.

“Transfer” means a disposition, sale, assignment, transfer, exchange, pledge or
the grant of a security interest or other encumbrance.

“Violation” has the meaning set forth in Section 7(a).

“WKSI,” or a well-known seasoned issuer, has the meaning set forth in Rule 405
under the Securities Act.

 

  Section 2. Demand Registration Rights

(a) General. If the Company shall receive from any Holder or group of Holders,
at any time after six (6) months after the date of the consummation of the
Company’s initial public offering, a written request that the Company file a
registration statement with respect to any of such Holder’s Registrable
Securities or, in the event that a Shelf Registration Statement covering such
Holders’ Registrable Securities is already effective, a written request that the
Company engage in an underwritten offering (an “Underwritten Offering”) in
respect of such Holder’s Registrable Securities (the sender(s) of such request
or any similar request pursuant to this Agreement shall be known as the
“Initiating Holder(s)”), then the Company shall, within thirty (30) days of the
receipt thereof, give written notice of such request to all Holders, and subject
to the limitations of this Section 2, use its commercially reasonable efforts to
effect, as soon as reasonably practicable, the registration under the Securities
Act of the sale of all Registrable Securities that the Holders request to be
registered and/or the Underwritten Offering of all Registrable Securities that
the Holders request to be offered pursuant to such Underwritten Offering.
Notwithstanding the foregoing, if the Initiating Holders’ Registrable Securities
that are desired to be sold in an Underwritten Offering are subject to an
effective Shelf Registration Statement, neither the Company nor the Initiating
Holders shall be required to include in such Underwritten Offering other
Registrable Securities that are not subject to an effective Shelf Registration
Statement to the extent that such inclusion would result in a material delay in
the consummation of the Underwritten Offering. Notwithstanding anything to the
contrary in this Agreement, the Initiating Holders may request that the Company
register the sale of such Registrable Securities on an appropriate form,
including a Shelf Registration Statement (so long as the Company is eligible to
use Form S-3) and, if the Company is a WKSI, an Automatic Shelf Registration
Statement. The Company shall not be obligated to take any action to effect any
such registration:

(i) after it has effected six (6) Underwritten Offerings pursuant to this
Section 2 in which all Registrable Securities requested to be included therein
will be included; provided that the Holders shall no longer collectively hold at
least 10% of the outstanding Capital Stock of the Company;

 

3



--------------------------------------------------------------------------------

(ii) within ninety (90) days after the completion of any Underwritten Offering
pursuant to this Section 2;

(iii) during the period starting with the date thirty (30) days prior to its
good faith estimate of the date of filing of, and ending on a date sixty
(60) days after the effective date of, a Company-initiated registration (other
than a registration relating solely to the sale of securities to employees of
the Company pursuant to a stock option, stock purchase or similar plan or to a
Commission Rule 145 transaction), provided that the Company is actively
employing in good faith all reasonable efforts to cause such registration
statement to become effective;

(iv) where the anticipated aggregate offering price of all securities included
in such offering is equal to or less than fifty million dollars ($50,000,000);
or

(v) if the Company shall furnish to such Holders a certificate signed by the
President of the Company stating that in the good faith judgment of the board of
directors of the Company it would be seriously detrimental to the Company and
its equity holders for such registration statement to be filed at the time
filing would be required and it is therefore essential to defer the filing of
such registration statement, the Company shall have the right to defer such
filing for a period of not more than ninety (90) days after receipt of the
request of the Holders, provided that the Company shall not defer its obligation
in this manner or pursuant to Section 2(a)(iii) for more than an aggregate one
hundred twenty (120) days in any twelve (12) month period.

(b) Underwriting. In connection with any Underwritten Offering, the Company
(together with all Holders proposing to distribute their securities through such
underwriting) shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Initiating
Holders in their sole discretion. Notwithstanding any other provision of this
Section 2, if the underwriter advises the Initiating Holders in writing that
marketing factors require a limitation of the number of shares to be
underwritten, the Initiating Holders shall so advise all Holders of Registrable
Securities that would otherwise be underwritten pursuant hereto, and the number
of shares of Registrable Securities that may be included in the registration and
underwriting shall be allocated as set forth in this Section 2(b). The shares of
Registrable Securities that may be included shall be allocated first to the
shares requested to be included by the Initiating Holders and then the shares
requested to be included by other Holders, with such shares allocated among such
other Holders in proportion, as nearly as practicable, to the respective amounts
of Registrable Securities held by such other Holders at the time of filing the
registration statement.

 

4



--------------------------------------------------------------------------------

If any Holder of Registrable Securities disapproves of the terms of the
underwriting, such Person may elect to withdraw therefrom by written notice to
the Company, the managing underwriter and the Initiating Holders. If by the
withdrawal of such Registrable Securities a greater number of shares of
Registrable Securities held by other Holders may be included in such
registration (up to the maximum of any limitation imposed by the underwriters),
then the Company shall offer to all Holders who have included Registrable
Securities in the registration the right to include additional Registrable
Securities in the same proportion used in determining the underwriter limitation
in this Section 2(b). If the underwriter has not limited the number of shares of
Registrable Securities to be underwritten, the Company may include securities
for its own account if the underwriter so agrees and if the number of shares of
Registrable Securities which would otherwise have been included in such
registration and underwriting will not thereby be limited.

 

  Section 3. Piggyback Registrations

(a) General. If, at any time or from time to time after the date hereof, the
Company proposes to register the sale of any of its securities for its own
account or for the account of any third person in connection with an
underwritten offering of its securities to the general public for cash on a form
which would permit the registration of Registrable Securities, the Company will:

(i) promptly give to each Holder written notice thereof; and

(ii) include in such registration and in the underwriting involved therein, all
the Registrable Securities specified in a written request or requests, made
within ten (10) days after mailing or personal delivery of such written notice
from the Company, by any Holders (except that (A) if the underwriter determines
that marketing factors require a shorter time period and so inform each Holder
in the applicable written notice, such written request or requests must be made
within five (5) days and (B) in the case of an “overnight” offering or a “bought
deal,” such written request or requests must be made within one (1) Business
Day), except as set forth in Section 3(b); provided, however, that the Company
may withdraw any registration statement described in this Section 3 at any time
before it becomes effective, or postpone or terminate the offering of securities
under such registration statement, without obligation or liability to any
Holder.

(b) Underwriting. The right of any Holder to registration pursuant to this
Section 3 shall be conditioned upon such Holder’s participation in the
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting shall (together with the
Company) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company.
Notwithstanding any other provision of this Section 3, if the underwriter
determines that marketing factors require a limitation of the number of shares
to be underwritten, the Company shall so advise all Holders whose securities
would otherwise be registered and underwritten pursuant hereto, and the number
of shares of Registrable Securities that may be included in the registration and
underwriting shall be so limited and shall be allocated first, to the Company;
second, if there remains additional availability for additional Common Stock to
be included in such offering, among all Holders in proportion, as nearly as
practicable, to the respective amounts of

 

5



--------------------------------------------------------------------------------

Registrable Securities entitled to inclusion in such registration held by such
Holders at the time of filing the registration statement, and third, if there
remains availability for additional securities to be included in such offering,
pro rata among any other persons who have been granted registration rights, or
who have requested participation in the offering.

If any Holder disapproves of the terms of any such underwriting, the Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter. If by the withdrawal of such Registrable Securities a greater
number of shares of Registrable Securities held by other Holders may be included
in such registration (up to the maximum of any limitation imposed by the
underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
shares of Registrable Securities in the same proportion used in determining the
underwriter limitation in this Section 3(b).

 

  Section 4. Selection of Counsel; Registration Expenses

(a) The Holders of a majority of the shares of Registrable Securities included
in any offering pursuant to Section 2 or 3 hereof shall have the right to
designate legal counsel to represent all of the Holders in connection therewith.

(b) All Registration Expenses incurred in connection with any registration,
filing, qualification or compliance pursuant to Sections 2 and 3 shall be borne
by the Company. All Selling Expenses relating to the sale of securities
registered by the Holders shall be borne by the Holders of such securities pro
rata on the basis of the number of shares so sold.

 

  Section 5. Further Obligations

(a) In connection with any registration of the sale of shares of Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
consult with each Holder whose Registrable Securities is to be included in any
such registration concerning the form of underwriting agreement (and shall
provide to each such Holder the form of underwriting agreement prior to the
Company’s execution thereof) and shall provide to each such Holder and its
representatives such other documents (including correspondence with the
Commission with respect to the registration statement and the related securities
offering) as such Holder shall reasonably request in connection with its
participation in such registration. The Company will furnish each Registering
Stockholder whose Registrable Securities is registered thereunder and each
underwriter, if any, with a copy of the registration statement and all
amendments thereto and will supply each such Registering Stockholder and each
underwriter, if any, with copies of any prospectus forming a part of such
registration statement (including a preliminary prospectus and all amendments
and supplements thereto, the “Prospectus”), in such quantities as may be
reasonably requested for the purposes of the proposed sale or distribution
covered by such registration. In the event that the Company prepares and files
with the Commission a registration statement on any appropriate form under the
Securities Act (a “Registration Statement”) providing for the sale of
Registrable Securities held by any Registering Stockholder pursuant to its
obligations under this Agreement, the Company will:

(i) prepare and file with the Commission such Registration Statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such

 

6



--------------------------------------------------------------------------------

Registration Statement to become effective and, upon the request of the Holders
of a majority of the shares of Registrable Securities registered thereunder,
keep such Registration Statement effective until the participating Holder or
Holders have completed the distribution described in such Registration
Statement, which may include sales from time to time for an indefinite period of
time pursuant to Rule 415 under the Securities Act (or any similar rule that may
be adapted by the Commission);

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep such
Registration Statement effective; cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act; and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended methods of disposition by the participating
Holder or Holders thereof set forth in such Registration Statement or supplement
to such Prospectus;

(iii) promptly notify the Registering Stockholders and the managing
underwriters, if any, (A) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective,
(B) of any request by the Commission or any state securities commission for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information, (C) of the issuance by the Commission or any state
securities commission of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (E) of the existence of any fact which results in a Registration
Statement, a Prospectus or any document incorporated therein by reference
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading;

(iv) use commercially reasonable efforts to promptly obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement;

(v) if requested by the managing underwriters or a Registering Stockholder,
promptly incorporate in a Prospectus supplement or post-effective amendment such
information as the managing underwriters or the Registering Stockholders holding
a majority of the Registrable Securities being sold by Registering Stockholders
agree should be included therein relating to the sale of such Registrable
Securities, including without limitation information with respect to the amount
of Registrable Securities being sold to such underwriters, the purchase price
being paid therefor by such underwriters and with respect to any other terms of
the underwritten (or best efforts underwritten) offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment;

 

7



--------------------------------------------------------------------------------

(vi) furnish to such Registering Stockholder and each managing underwriter at
least one signed copy of the Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference) (provided, however, that any such document made available by the
Company through EDGAR shall be deemed so furnished);

(vii) deliver to such Registering Stockholders and the underwriters, if any, as
many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such persons or entities may reasonably
request;

(viii) prior to any public offering of Registrable Securities, register or
qualify or cooperate with the Registering Stockholders, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions within the United States as
any Registering Stockholder or underwriter reasonably requests in writing and do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
applicable Registration Statement; provided, however, that the Company will not
be required to qualify generally to do business in any jurisdiction where it is
not then so required to be qualified or to take any action which would subject
it to general service of process or taxation in any such jurisdiction where it
is not then so subject;

(ix) cooperate with the Registering Stockholders and the managing underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold pursuant to such Registration
Statement and not bearing any restrictive legends, and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriters may request at least one (1) Business Day prior to any
sale of Registrable Securities to the underwriters;

(x) if any fact described in subparagraph (iii)(E) above exists, promptly
prepare and file with the Commission a supplement or post-effective amendment to
the applicable Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities being
sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading;

(xi) cause all Registrable Securities covered by the Registration Statement to
be listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed;

(xii) provide a CUSIP number for all Registrable Securities included in such
Registration Statement, not later than the effective date of the applicable
Registration Statement;

(xiii) enter into such agreements (including an underwriting agreement in form
reasonably satisfactory to the Company) and take all such other reasonable
actions in connection therewith in order to expedite or facilitate the
disposition of such Registrable Securities, including customary participation of
management; and

 

8



--------------------------------------------------------------------------------

(xiv) make available for inspection by a representative of the Registering
Stockholders whose Registrable Securities are being sold pursuant to such
Registration Statement, any underwriter participating in any disposition
pursuant to a Registration Statement, and any attorney or accountant retained by
such Registering Stockholders or underwriter, all financial and other records
and any pertinent corporate documents and properties of the Company reasonably
requested by such representative, underwriter, attorney or accountant in
connection with such Registration Statement; provided, however, that any
records, information or documents that are designated by the Company in writing
as confidential shall be kept confidential by such persons or entities unless
disclosure of such records, information or documents is required by court or
administrative order.

(b) Notwithstanding anything to the contrary in this Agreement, to the extent
the Company is a WKSI, at the time any Registrable Securities are registered
pursuant to Section 2 hereof, and the Initiating Holders so request, the Company
shall file an Automatic Shelf Registration Statement which covers those shares
of Registrable Securities which are requested to be registered within five
(5) Business Days after receipt of such request. If the Company does not pay the
filing fee covering the shares of Registrable Securities at the time the
Automatic Shelf Registration Statement is filed, the Company agrees to pay such
fee at such time or times as the shares of Registrable Securities are to be
sold. If the Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year the Company shall file a new
Automatic Shelf Registration Statement covering the shares of Registrable
Securities. If at any time when the Company is required to re-evaluate its WKSI
status the Company determines that it is not a WKSI, the Company shall use its
commercially reasonable efforts to file a new Shelf Registration Statement on
Form S-3 (or amend the Automatic Shelf Registration Statement to a form that the
Company is eligible to use) and keep such registration statement effective
during the period during which such registration statement is required to be
kept effective.

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of an event of the kind described in Section 5(a)(iii)(B) through
Section 5(a)(iii)(E), such Holder will immediately discontinue disposition of
shares of Registrable Securities pursuant to a Shelf Registration Statement or
an Automatic Shelf Registration Statement until such stop order is vacated or
such Holder receives a copy of the supplemented or amended Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
reasonable expense of the Company) all copies in its possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such shares of Registrable Securities at the time of receipt of such
notice.

 

  Section 6. Further Information Furnished by Holders

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2 through 5 that the Holders shall furnish to the
Company such information regarding themselves, the Registrable Securities held
by them, and the intended method of disposition of such securities as shall be
required to effect the registration of the sale of their Registrable Securities.

 

9



--------------------------------------------------------------------------------

  Section 7. Indemnification

In the event any shares of Registrable Securities are included in a registration
statement under Section 2 or 3:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, each of the officers, directors, partners and agents of each
Holder, any underwriter (as defined in the Securities Act) for such Holder and
each Person, if any, who controls such Holder or underwriter within the meaning
of the Securities Act or Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto; the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein not misleading; or any violation or alleged violation by the
Company or any officer, director, employee, advisor or affiliate thereof of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law, and the Company will reimburse each such Holder, officer,
director, partner or agent, underwriter or controlling Person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this Section 7(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld, conditioned, delayed or denied), nor shall
the Company be liable in any such case for any such loss, claim, damage,
liability, or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder or underwriter.

(b) To the extent permitted by law, each Holder will, if shares of Registrable
Securities held by such Person are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify and hold
harmless the Company, each of its directors and officers, each legal counsel and
independent accountant of the Company, each Person, if any, who controls the
Company within the meaning of the Securities Act, each underwriter (within the
meaning of the Securities Act) of the Company’s securities covered by such a
registration statement, any Person who controls such underwriter, and any other
Holder selling securities in such registration statement and each of its
directors, officers, partners or agents or any Person who controls such Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
the Company or any such underwriter, other Holder, director, officer, partner or
agent or controlling Person may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Holder expressly for use in connection with such
registration, and each such Holder will reimburse any legal or other expenses
reasonably incurred by the Company or any such underwriter, other Holder,
officer, director, partner or agent or controlling Person in connection with
investigating or defending any such loss, claim,

 

10



--------------------------------------------------------------------------------

damage, liability, or action; provided, however, that the indemnity agreement
contained in this Section 7(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld, conditioned, delayed or denied); and provided, that in no event shall
any indemnity under this Section 7(b) exceed the net proceeds from the offering
received by such Holder.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof, and the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, to assume the
defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if the
indemnified party shall have been advised by counsel that representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure of any indemnified party to notify an indemnifying party
within a reasonable time of the commencement of any such action, if prejudicial
to its ability to defend such action, shall relieve such indemnifying party of
liability to the indemnified party under this Section 7 only to the extent that
such failure to give notice shall materially prejudice the indemnifying party in
the defense of any such claim or any such litigation, but the omission so to
notify the indemnifying party will not relieve it of any liability that it may
have to any indemnified party otherwise than under this Section 7.

(d) If the indemnification provided for in this Section 7 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any losses, claims, damages or liabilities referred to herein, the indemnifying
party, in lieu of indemnifying such indemnified party thereunder, shall to the
extent permitted by applicable law contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by such Holder.

(e) The obligations of the Company and the Holders under this Section 7 shall
survive completion of any offering of Registrable Securities pursuant to a
registration statement.

(f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any registration provided for under Sections 2 or 3 are
in conflict with the foregoing provisions of this Section 7, the provisions in
such underwriting agreement shall control.

 

11



--------------------------------------------------------------------------------

  Section 8. Rule 144 Reporting

With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act (“Rule 144”) and any other rule or
regulation of the Commission that may at any time permit a Holder to sell
securities of the Company to the public without registration, the Company agrees
to use commercially reasonable efforts to:

(a) make and keep public information available (as those terms are understood
and defined in Rule 144) at all times after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) furnish to any Holder, forthwith upon request, (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144,
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements), (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company (provided, however, that any such report or document described in
this subsection (iii) made available by the Company through EDGAR shall be
deemed so furnished), and (iv) such other information as may be reasonably
requested in availing any Holder of any rule or regulation of the Commission
which permits the selling of any such securities without registration or
pursuant to such form.

 

  Section 9. Assignment of Rights

The provisions hereof will inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto, except as otherwise
provided herein; provided, however, that the registration rights granted hereby
may be transferred only (i) by operation of Law or (ii) to any Person to whom a
Holder transfers Registrable Securities, provided that any such transferee shall
not be entitled to rights pursuant to Section 2 or 3 hereof unless such
transferee of registration rights hereunder agrees to be bound by the terms and
conditions hereof and executes and delivers to the Company an acknowledgment and
agreement to such effect.

 

  Section 10. Amendment of Registration Rights

Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holders of
at least sixty-six and two-thirds percent (66 2/3%) of the Registrable
Securities or securities convertible into Registrable Securities. Any amendment
or waiver effected in accordance with this Section 10 shall be binding upon each
Holder and the Company.

 

12



--------------------------------------------------------------------------------

  Section 11. Expiration, Termination and Delay of Registration

(a) The Company shall have no further obligations pursuant to this Agreement at
such time as no shares of Registrable Securities are outstanding after their
original issuance; provided, that the Company’s obligations under Sections 7 and
14 (and any related definitions) shall remain in full force and effect following
such time.

(b) No Holder shall have any right to obtain or seek an injunction restraining
or otherwise delaying any such registration as the result of any controversy
that might arise with respect to the interpretation or implementation of this
Agreement.

 

  Section 12. Limitations on Subsequent Registration Rights

From and after the date hereof, the Company may, without the prior written
consent of the Holders, enter into any agreement with any holder or prospective
holder of any securities of the Company which provides such holder or
prospective holder of securities of the Company registration rights that
conflict with those granted to the Holders hereby.

 

  Section 13. “Market Stand-off” Agreement

In connection with any Underwritten Offering pursuant to this Registration
Rights Agreement, each Holder hereby agrees that it will not, to the extent
requested by the Company and an underwriter of securities of the Company, sell
or otherwise transfer or dispose of any Registrable Securities, except
securities included in such registration, during the period beginning fourteen
(14) days prior to the expected date of “pricing” of such offering and
continuing for a period not to exceed one hundred eighty (180) days with respect
to the initial public offering or ninety (90) days with respect to any offering
subsequent to the initial public offering beginning on the date of such final
prospectus (or prospectus supplement if the offering is made pursuant to a Shelf
Registration Statement), and it will enter into agreements with the managing
underwriters, if any, in connection with any such sale to give effect to the
foregoing; provided, however, that all other Persons with registration rights
(whether or not pursuant to this Agreement) enter into similar agreements. In
order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
shares or securities of every other Person subject to the foregoing restriction)
until the end of such one hundred eighty (180)-day or ninety (90)-day period.

 

  Section 14. Miscellaneous

(a) Notices. All notices and other communications provided for or permitted
hereunder shall be in writing and shall be deemed to have been duly given and
received when delivered by overnight courier or hand delivery, when sent by
telecopy, or five (5) days after mailing if sent by registered or certified mail
(return receipt requested) postage prepaid, to the Parties at the following
addresses (or at such other address for any Party as shall be specified by like
notices, provided that notices of a change of address shall be effective only
upon receipt thereof).

 

13



--------------------------------------------------------------------------------

If to the Company, at:

10260 Westheimer Rd., Suite 700

Houston, Texas 77042

Attention: General Counsel

If to any Holder of Registrable Securities, to such Person’s address as set
forth on the records of the Company.

(b) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(c) Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICT-OF-LAWS
RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS
AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

(e) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(f) Entire Agreement. This Agreement is intended by the Parties as a final
expression of their agreement, and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the registration rights granted by the Company with respect to
Registrable Securities. This Agreement supersedes all prior written or oral
agreements and understandings between the Parties with respect to such subject
matter.

(g) Securities Held by the Company or its Subsidiaries. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.

(h) Termination. This Agreement shall terminate when no shares of Registrable
Securities remain outstanding; provided that Sections 4 and 7 shall survive any
termination hereof.

 

14



--------------------------------------------------------------------------------

(i) Specific Performance. The parties hereto recognize and agree that money
damages may be insufficient to compensate the Holders of any Registrable
Securities for breaches by the Company of the terms hereof and, consequently,
that the equitable remedy of specific performance of the terms hereof will be
available in the event of any such breach.

[Signature pages follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

FRANK’S INTERNATIONAL N.V.   By:  

/s/ Donald Keith Mosing

  Name:   Donald Keith Mosing   Title:   Chief Executive Officer and President
MOSING HOLDINGS, INC.   By:  

/s/ Brian D. Baird

  Name:   Brian D. Baird   Title:  
Vice President, General Counsel and Secretary FWW B.V.   By:  

/s/ Donald Keith Mosing

  Name:   Donald Keith Mosing   Title:   Managing Director A   By: Intertrust
(Netherlands) B.V.,   as Managing Director B   By:  

/s/ D.J. Jaarsma

  Name:   D.J Jaarsma   Title:   Proxy Holder   By:  

/s/ S. Srijbosch

  Name:   S. Srijbosh   Title:   Proxy Holder

Signature Page to Registration Rights Agreement